Citation Nr: 0329214	
Decision Date: 10/27/03    Archive Date: 11/05/03

DOCKET NO.  97-33 780A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for chronic bursitis, left 
hip, and for bilateral flat feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Counsel




REMAND

On February 20, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Ask the veteran whether she has been 
treated at any VA Medical Center or other VA 
facility for chronic bursitis of the left hip 
or for bilateral flat feet or for any foot 
disorder since her service discharge in 
November 1996.  Obtain records from each 
health care provider identified.  Please 
obtain following types of records: Notes, 
Consults, Imaging (X-Ray, MRI, CT scan), 
Procedures, and Problem List/Confirmed 
Diagnoses from each identified treating VA 
facility.

2.  Ask the veteran to identify any non-VA 
health care providers that have treated her 
for bursitis of the left hip or bilateral flat 
feet or a foot disorder since her service 
discharge in November 1996 to the present.  
Obtain records from each health care provider 
identified.

3.  Advise the veteran of alternative types of 
evidence she may submit to substantiate her 
claims, including photographs, statements, 
written opinions from physicians or other 
health care providers, insurance examination 
reports, reports regarding requests for 
special foot wear during service, receipts for 
orthotic inserts, and the like. 


4.  Next, inform the veteran that failure to 
report to a VA exam without good cause may 
result in adverse action, including denial of 
her claim.  

5.  Schedule a VAMC Orthopedic examination to 
determine:   whether the veteran currently has 
chronic left hip bursitis and/or bilateral 
flat feet or a foot disorder.  Send the claims 
folder to the examiner for review of pertinent 
documents.  The examiner should review 
relevant service and/or post-service clinical 
records and conduct examination(s), including 
any necessary tests and studies.  Instruct the 
VAMC that this is a BVA Remand, and Copy and 
Include this language in the VAX CAPS Request:  
"The examiner should be advised that the 
veteran had active military service from 
November 1976 to November 1996.  The 
examiner should be advised that the VA 
examiner who conducted examination in 
January 1997, less than two months after 
her service discharge, assigned a diagnosis 
of chronic bursitis, left hip, and that the 
veteran had a mildly decreased longitudinal 
arch and complaints of foot pain at that 
examination.  The examiner should also be 
advised that the veteran has been granted 
service connection for a low back 
disability, degenerative disc disease, 
cervical spine, and for bursitis, left 
shoulder.  
(i).  If the veteran has a left hip disorder, 
the examiner should assign a diagnosis for 
each left hip disorder found.  The examiner 
should then: (a) provide an opinion as to 
whether it is at least as likely as not (a 50 
percent or more likelihood) that the veteran 
has a left hip bursitis which was present at 
the time of VA examination conducted in 
January 1997 or prior to December 1, 1997.  If 
not, the examiner should (b) provide an 
opinion as to whether it is at least as likely 
as not (a 50 percent or more likelihood) that 
the veteran incurred that disorder in service 
or as a result of service or whether that 
disorder is secondary to or aggravated by any 
of the veteran's service-connected 
disabilities, listed above.  
(ii).  If the veteran has a foot disorder, the 
examiner should assign a diagnosis for each 
foot or bilateral foot disorder found.  The 
examiner should then: (a) provide an opinion 
as to whether it is at least as likely as not 
(a 50 percent or more likelihood) that the 
veteran currently has a foot disorder, to 
include bilateral flat feet.  If so, the 
examiner should (b) provide an opinion as to 
whether it is at least as likely as not (a 50 
percent or more likelihood) that the veteran 
incurred that disorder in service or as a 
result of service or whether that disorder is 
secondary to or aggravated by any of the 
veteran's service-connected disabilities, 
listed above."

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





